Citation Nr: 0107119	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected otitis media, left ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  

The Board notes that, in his Notice of Disagreement submitted 
in July 1999, the veteran requested a hearing at the Lebanon, 
Pennsylvania, Veterans Administration Medical Center; 
however, hearings are not offered at this location.  
Subsequently, in his VA Form 9 submitted in November 1999, 
the veteran requested a hearing before a Member of the Board 
sitting in Washington, DC.  This hearing was scheduled to be 
held on February 22, 2001; however, the veteran failed to 
appear.  Consequently, the Board concludes that no further 
action is indicated to afford the veteran the opportunity to 
present testimony at a personal hearing.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  In 
light of this new law, the RO is invited to revisit the 
September 1999 Rating Decision which denied as not well 
grounded the claims of service connection for bilateral 
sensorineural hearing loss and otitis media of the right ear, 
as secondary to the service-connected otitis media, left ear.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A facial comparison of the criteria for evaluating 
diseases of the ear, as in effect prior to, and on and after 
June 10, 1999, results in a finding that neither the old or 
the new criteria are more favorable to the veteran's claim as 
application yields identical results.  

3.  The veteran's service-connected otitis media, left ear, 
is shown to likely be manifested by symptoms more nearly 
approximating a level of disability sufficient to warrant the 
assignment of a 10 percent rating based on recurrent 
suppuration.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected chronic otitis media, left ear, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87a including 
Diagnostic Code 6200 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.87 including Diagnostic Code 6200 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected otitis media, left ear, is 
currently rated as noncompensably disabling under the 
criteria in the VA Schedule for Rating Disabilities for 
chronic suppurative otitis media.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2000).  Under Diagnostic Code 6200 
(2000), a 10 percent evaluation is warranted during 
suppuration, or with aural polyps.  Id. 

The Board notes that during the pendency of the veteran's 
appeal, the rating schedule criteria for evaluating hearing 
impairment were changed effective June 10, 1999.  The Court 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Consequently, the Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's otitis media, left ear, is warranted.  

In this instance, the differences between the former and the 
revised criteria for disabilities such as the one on appeal 
are relatively nonexistent.  Specifically, under the rating 
criteria in effect for otitis media prior to June 10, 1999, a 
10 percent evaluation is warranted during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200 (1998).  

The veteran was afforded a VA examination in relation to his 
claim in May 1999.  At that time, the veteran related a 
history of problems with drainage from the ears commencing 
after he incurred a concussion during World War II.  
According to the veteran, since that time, he had suffered 
recurring drainage from the ears of variable duration and 
onset.  He also expressed an awareness of progressive hearing 
loss, which he dated partially back to the same time frame.  

The examination revealed the left auditory canal to be clear.  
The tympanic membrane was scarred, but intact and mobile with 
the pneumatic otoscope.  The final impression included that 
of history of associated recurring infection with onset 
occurring during World War II.  

Based on a review of the evidence of record, and most 
significantly, the veteran's assertions as to his continued 
experience with recurrent drainage from the left ear, the 
Board finds that the veteran's service-connected chronic 
otitis media, left ear, is manifested by a disability picture 
which more nearly approximates that required for the maximum 
schedular rating of 10 percent under both the old and the new 
rating criteria for symptoms of suppuration.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2000).  

In deciding this claim, the Board has considered VAOPGCPREC 
3-2000 (April 10, 2000) which requires that the Board 
initially determine whether it is clear, from a facial 
comparison, that one version of the applicable Diagnostic 
Code is more favorable to the veteran than the other.  If 
not, both criteria must be separately applied to determine 
which is more favorable.  As noted hereinabove, however, in 
this case, both the old and new criteria are essentially the 
same and yield identical results.  



ORDER

An increased rating of 10 percent for the service-connected 
chronic otitis media, left ear, is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

